J-A32006-15


                              2016 PA Super 69

CHRISTOPHER TONER                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

THE TRAVELERS HOME AND MARINE
INSURANCE COMPANY

                         Appellee                     No. 53 WDA 2015


                  Appeal from the Order December 12, 2014
             In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): GD 12-20308


BEFORE: SHOGAN, J., OTT, J., and STABILE, J.

OPINION BY OTT, J.:                                 FILED MARCH 21, 2016

      Christopher Toner appeals from the order entered in the Court of

Common Pleas of Allegheny County, on December 12, 2014, denying his

motion for summary judgment and granting The Travelers Home and Marine

Insurance Company’s (The Travelers) motion for summary judgment. In the

underlying    declaratory   judgment    action   Toner    sought   a    judicial

determination whether The Travelers was required to provide Toner’s mother

with a new waiver of stacking of uninsured/underinsured benefits (UM/UIM)

form after she added vehicles to her automobile insurance policy. The trial

court determined The Travelers was not required to provide the form and

Toner has filed this timely appeal.        After a thorough review of the

submissions of the parties, relevant law, and the certified record, we affirm.
J-A32006-15



      Before we address the merits of this matter, we recite out standards of

review.

      Our standard of review of an order granting summary judgment
      requires us to determine whether the trial court abused its
      discretion or committed an error of law[,] and our scope of
      review is plenary. We view the record in the light most favorable
      to the nonmoving party, and all doubts as to the existence of a
      genuine issue of material fact must be resolved against the
      moving party. Only where there is no genuine issue as to any
      material fact and it is clear that the moving party is entitled to a
      judgment as a matter of law will summary judgment be entered.

Silvagni v. Shorr, 113 A.3d 810, 812 (Pa. Super. 2015) (citation omitted).

      Our   standard     of   review   in   a   declaratory   judgment   action   is

substantially similar.

      Our standard of review in a declaratory judgment action is
      limited to determining whether the trial court clearly abused its
      discretion or committed an error of law. We may not substitute
      our judgment for that of the trial court if the court's
      determination is supported by the evidence.

Erie Ins. Group v. Catania, 95 A.3d 320, 322 (Pa. Super. 2014) (citation

omitted).

      “Additionally, we note that interpretation of an insurance policy

presents a pure question of law, over which our standard of review is de

novo.” Rourke v. Pennsylvania Nat. Mut. Cas. Ins. Co., 116 A.3d 87, 91

(Pa. Super. 2015) (citation omitted).

      We adopt the underlying facts and circumstances of this matter as

related by the trial court in its Pa.R.A.P. 1925(a) opinion, dated 2/9/2015.

      The parties filed a Joint Statement of Stipulated Facts. Attached
      thereto, as Exhibit A, is the insurance policy at issue. I adopt

                                        -2-
J-A32006-15


       Stipulated Facts Nos. 2-16, 18-20, 22, 23 and 25.[1] Toner was
       listed as a driver on a policy owned by his mother (“insured”).
       The original policy covered only one vehicle. Insured waived
       stacking, but subsequently added two additional vehicles, one at
       a time. On neither occasion was she provided a new waiver
       form. Toner was severely injured in an accident while he was
       the passenger of an underinsured motorist.        Travelers paid
       Toner UIM benefits in the maximum amount for one vehicle.
       Toner filed this Declaratory Judgment action contending insured
       should have been given new waiver forms and that Traveler’s
       [sic] failure to do so should result in the UIM benefits for each
       vehicle being stacked.

       It is uncontested two additional vehicles were added and each
       time a vehicle was added insured received new “AUTOMOBILE
       POLICY DECLARATIONS” pages. Both sets of new declaration
       pages state, under paragraph 2, that “…Vehicle had been added,
       coverage and vehicle/driver information have been changed.
       These declarations replace all prior automobile policy
       declarations on the date on which this change is effective.”
       Paragraph 4, “Coverages, Limits of Liability and Premiums,”
       clearly states the UM/UIM coverage was non-stacked and
       referred to Endorsement A37021, which is the seven page
       section     of     the      insured’s     policy    addressing
       Uninsured/Underinsured Motorist Coverage, both Stacked and
       Non-Stacked.

       The after-acquired vehicle clause defines “Your covered auto” as
       a vehicle acquired during the policy period which insured asks
       Travelers to cover within thirty days after insured becomes the
       owner. The issue before me was whether Travelers was required
       to give insured a new waiver form (relating to stacking UM/UIM
       benefits) when she added the vehicles to her policy.

Trial Court Opinion, 2/9/2015, at 1-2.




____________________________________________


1
 The omitted numbers, 1, 17, 21 and 24, are not relevant to the disposition
of this matter.



                                           -3-
J-A32006-15



       Ultimately, relying largely on the Sackett trilogy2 of cases, which will

be discussed, below, the trial court determined that The Travelers was not

required to provide Toner with a new waiver of stacking form when she

added cars to her single vehicle policy. The Sackett cases recognize that in

general, the addition of a vehicle to an existing automobile insurance policy

does not represent the purchase of new insurance, and so does not require

the insurer to provide the insured with new UM/UIM stacking waiver forms.

However, the courts must also look to the language of the “after acquired

vehicle” clause to determine if that clause is finite in scope. If the clause is

finite, the insurer will be required to provide the insured new UM/UIM waiver

forms.

       Toner argues the trial court erred in conducting a Sackett analysis

and presents a straightforward, and in many ways inviting, argument based

largely on the statutory language found in 75 Pa.C.S. § 1738. Toner points

out that Section 1738 states:

          (a) Limit for each vehicle.--When more than one vehicle
              is insured under one or more policies providing
              uninsured or underinsured motorist coverage, the
              stated limit for uninsured or underinsured coverage
____________________________________________


2
  The three cases are Sackett v. Nationwide (Sackett I), 919 A.2d 194
(Pa. 2007); Sackett v. Nationwide (Sackett II), 940 A.2d 329 (Pa.
2007); and Sackett v. Nationwide (Sackett III), 4 A.3d 637 (Pa. Super.
2010). Although these are often referred to as the Sackett trilogy, there
are, in fact, four appellate cases. Sackett I reversed a Superior Court
decision at Sackett v. Nationwide, 880 A.2d 1243 (Pa. Super. 2005). This
initial decision is not considered part of the trilogy because it was reversed.



                                           -4-
J-A32006-15


               shall apply separately to each vehicle so insured. The
               limits of coverages available under this subchapter for
               an insured shall be the sum of the limits for each motor
               vehicle as to which the injured person is an insured.

         (b) Waiver.-- Notwithstanding the provisions of subsection
             (a), a named insured may waive coverage providing
             stacking of uninsured or underinsured coverages in
             which case the limits of coverage available under the
             policy for an insured shall be the stated limits for the
             motor vehicle as to which the injured person is an
             insured.

         (c)    More than one vehicle.--Each named insured
               purchasing uninsured or underinsured motorist
               coverage for more than one vehicle under a
               policy shall be provided the opportunity to waive
               the stacked limits of coverage and instead purchase
               coverage as described in subsection (b). The premiums
               for an insured who exercises such waiver shall be
               reduced to reflect the different cost of such coverage.

      [75 Pa.C.S. § 1738 (a)-(c) (emphasis by Toner).]

      The statute makes it perfectly clear and it can only be read one
      way:

         (a) Whenever an insured purchases a multi-vehicle
         policy, which provides UM/UIM coverage, she
         automatically gets UM/UIM stacking;

         (b) Subsection (a) notwithstanding, the insured can choose
         to waive UM/UIM stacking; and

         (c) Insurer must provide said insured with the opportunity
         to waive UM/UIM stacking. If the insured chooses to sign
         the waiver of stacking, the insurer must reduce the
         insured’s UM/UIM premiums.

Toner’s Brief at 12-13 (emphasis in original).

      Despite Toner’s assertion there is only one way to interpret the

statute, Toner’s interpretation was largely rejected by our Supreme Court in


                                      -5-
J-A32006-15



2006, in Craley v. State Farm Fire and Cas. Co., 895 A.2d 530 (Pa.

2006).     Toner’s interpretation is based upon the belief that waiver of

UM/UIM      stacking    is   only   effective    in   multi-vehicle   policies.     This

interpretation was espoused in earlier case law such as State Farm Mutual

Auto. Ins. Com. v. Rizzo, 835 A.2d 359 (Pa. Super. 2003); Nationwide

Mutual Ins. Co. v. Harris, 826 A.2d 880 (Pa. Super. 2003); and In re

Insurance Stacking Litigation, 754 A.2d 702 (Pa. Super. 2000). Craley,

however, abrogated that line of statutory interpretation.3                   While we

recognize that the Craley decision did not directly address the instant issue

of when an insurer must provide UM/UIM stacking waivers, we cannot ignore

the fact that our Supreme Court has widened the scope of Section 1738 to

include single-vehicle insurance policies. Accordingly,         we    cannot      accept

Toner’s interpretation that Section 1738, regarding providing insureds with

stacking waivers, only applies to multi-vehicle policies.

       Our interpretation of Section 1738 is supported by dicta in Craley,

which states:

       Moreover, the Commission addressed a booklet issued by the
       Department and codified at 31 Pa.Code § 68.604, which some
       litigants read as evidence of the Department's policy to limit
       waiver to multiple-vehicle policies. Contrarily, the Commissioner
       found the booklet did not limit waiver under subsection (b) to
____________________________________________


3
  “Accordingly, we refuse to construe the interplay between subsections (b),
(c), and (d) to ban the waiver of stacking in single-vehicle policies and thus
inter-policy stacking.” Craley, 895 A.2d at 540.




                                           -6-
J-A32006-15


        individual policies addressing two or more vehicles, but rather
        merely addressed the application of the waiver form as related
        to subsection (c) and (d). The Commissioner suggested that
        the Department would “evaluate whether to issue a pre-
        approved waiver form for single-vehicle policies in
        addition to the present Department practice of approving
        forms and rates of each insurer.” Id. at 14 n. 9. Thus, the
        Commissioner concluded, “Section 1738 permits single vehicle
        policy stacking and requires that insureds have the opportunity
        to waive this coverage. Rates commensurate with the risks
        assumed have been approved by the Department.” Id. at 15.

Craley, 895 A.2d at 537-38 (emphasis added).

        31   Pa.Code     §   68.604      is    currently   reserved;   the   Insurance

Commissioner’s booklet is no longer to be found there. We are unaware of

any amendment to the forms that specifically addresses waiver of UM/UIM

stacking for a single-vehicle policy.          This fact supports our determination

that single and multi-vehicle policy stacking waivers are properly addressed

by the same form and in the same manner.

        Based on the above analysis, we reject Toner’s interpretation of the

statutory requirements of Section 1738.

        We now examine the trial court’s application of Sackett.              Sackett

involved the addition of a vehicle to an existing multi-vehicle policy, not a

single-vehicle policy. As demonstrated above, however, we believe case law

requires us to examine the issue similarly.

        Sackett II4 is the most relevant of the Sackett cases. This decision

was issued following reargument, at which the Insurance Commission
____________________________________________


4
    Sackett v. Nationwide, 940 A.2d 329 (Pa. 2007).



                                              -7-
J-A32006-15



presented argument that the addition of a motor vehicle to an existing multi-

vehicle insurance policy via the after-acquired vehicle clause found in every

automobile insurance policy in the Commonwealth, did not represent the

purchase of new insurance such that new stacking waivers were required.

Despite accepting the Insurance Commission’s position regarding the after

acquired vehicle clause, our Supreme Court added a proviso.        Specifically,

our Supreme Court stated:

      We hold that the extension of coverage under an after-acquired-
      vehicle provision to a vehicle added to a pre-existing multi-
      vehicle policy is not a new purchase of coverage for purposes of
      Section 1738(c), and thus, does not trigger an obligation on the
      part of the insurer to obtain new or supplemental UM/UIM
      stacking waivers. However, where coverage under an after-
      acquired-vehicle clause is expressly made finite by the terms of
      the policy, see, e.g., Bird [v. State Farm], 165 P.3d [343] at
      346-47 [(N.M.Ct.App. 2007)], Sackett I, controls and requires
      the execution of a new UM/UIM stacking waiver upon the
      expiration of the automatic coverage in order for the unstacked
      coverage option to continue in effect subsequent to such
      expiration.

Sackett v. Nationwide, 940 A.2d at 334 (footnotes omitted).                  To

understand the Bird exception, one must understand the relevant term of

the policy.

      Initially, an after-acquired-vehicle clause is essentially a contractual

grace period, during which the insurer will automatically provide coverage

for a newly acquired vehicle for a brief period, until either other insurance is

purchased or the insurer is informed of the new vehicle and the insured asks

to have the new vehicle put on the existing policy.       This clause gives an


                                     -8-
J-A32006-15


insured the      time   to   decide    what     insurance   to   ultimately   purchase.

Otherwise,     an    insured     would     be    required   to   purchase     insurance

contemporaneously with the purchase of the car.5 This view of the purpose

of the after acquired vehicle clause is supported by Sackett II, which

stated:

       The Commissioner observes that the Insurance Department
       enforces the MVFRL's requirement that, as a precondition for
       automobile insurers to issue policies with unstacked UM/UIM
       coverage, the carriers must first obtain written waivers from the
       policyholders. However, the Commissioner explains that,
       throughout Section 1738’s seventeen-year history, once policies
       have been put into place, the Department has not treated the
       addition of a new vehicle, known in the industry as an “add-on,”
       as a new purchase of coverage. Rather, the Department has
       deemed this to be an extension of pre-existing coverage. Thus,
       the Department has not required carriers to issue, or
       policyholders to execute, serial waivers when vehicles are added
       to multi-vehicle policies in order to reaffirm the continuation of
       unstacked UM/UIM coverage.

       The Commissioner explains that the mechanism by which
       vehicles generally are added to existing policies is via “newly
       acquired vehicle clauses,” which are made practically necessary
       by the mandate of the MVFRL for financial responsibility as a
       prerequisite to operation of a motor vehicle, see 75 Pa.C.S. §
       1786, and are included universally within automobile insurance
       policies issued in Pennsylvania. The clause explicitly permits
       consumers to extend existing coverage, with the same applicable
       types of coverage and limits, to new and/or substitute vehicles,
       with coverage applying automatically upon acquisition, subject to
       various conditions, including a requirement of timely subsequent
       notice to the insurer. According to the Commissioner, this
       procedure facilitates immediate consumer transactions and
____________________________________________


5
  This might not be a hardship when purchasing a vehicle through a
dealership, but might prove burdensome when buying a car through a
person to person transaction.



                                           -9-
J-A32006-15


      affords predictability and certainty in terms of the availability
      and scope of coverage. The Commissioner argues that Sackett I
      effectively nullifies the newly-acquired-vehicle clause in policies
      and strips policyholders of the associated benefits.

Sackett II, 940 A.2d at 331.

      In The Travelers policy at issue herein, Toner was given 30 days in

which to inform The Travelers of the purchase of the new vehicle and

thereby extend the existing coverage. It must be emphasized that the 30-

day grace period provided coverage to the newly acquired vehicle even

before The Travelers was informed of the existence of the new vehicle. It is

also important to note that our Supreme Court recognized that the after

acquired vehicle clause is “included universally within automobile insurance

policies issued in Pennsylvania,” Sackett II, id., all after acquired vehicle

clauses include a requirement for timely notification.

      While the holding in Sackett II accepted the Insurance Commission’s

position regarding the application and effect of adding a vehicle to an

existing insurance policy through the after acquired vehicle clause, our

Supreme Court also included the Bird exception.          Although the holding in

Bird is not relevant to the determination of the instant matter as Bird

expressly did not address UM/UIM stacking or waiver, we will examine the

facts and circumstances of Bird to provide context.

      We quote the factual background of Bird as stated by the New Mexico

Court of Appeals:




                                    - 10 -
J-A32006-15


     This case arises from a claim for benefits made by
     Appellees/Cross–Appellants, Scott and Shana Bird (Parents),
     after their son, David, was killed in an automobile accident. The
     material facts are undisputed. The Bird family had four
     automobile insurance policies with Appellant/Cross–Appellee,
     State Farm Mutual Automobile Insurance Company (State Farm),
     at the time of the accident on May 12, 2004. Each policy carried
     liability and UM coverage of $100,000 per person. Each policy
     provided thirty-day coverage for a newly acquired car. Prior to
     April 20, 2004, David drove a Jeep Cherokee (Jeep), which was
     insured as a named vehicle on one of the four policies. On April
     20, 2004, David informed his State Farm agent, Ron Goimarac,
     that he had purchased a Subaru and that he was trying to sell
     the Jeep. At that time, the Subaru became the named vehicle on
     the policy that had originally named the Jeep. Mr. Goimarac
     informed David that the Jeep would continue to be covered
     under the terms of the Subaru policy for thirty days but that he
     would need to obtain a new policy on the Jeep for coverage to
     continue beyond the thirty-day period. During the thirty-day
     period, David was riding as a passenger in the Subaru and was
     killed in an automobile accident.


     Parents made a demand for UM coverage on all five cars covered
     by their State Farm policies. State Farm paid Parents a total of
     $400,000, consisting of $100,000, based on the per person limit
     of coverage under the Subaru policy for liability on the driver of
     the Subaru, and $300,000 in stacked UM coverage under the
     other three policies. The UM coverage for the Subaru was fully
     offset by the payment of liability to the coverage limits on the
     Subaru policy. Therefore, State Farm denied Parents' claim for
     benefits due under the UM coverage on the Jeep.

Bird, 165 P.3d at 345.

     Additionally, the New Mexico Court of Appeals recognized,

     [W]e are not dealing with a limitation of stacking clause…Rather,
     the issue at hand is whether the coverage that was extended to
     the Jeep under the newly acquired car provision of the Subaru
     policy constituted coverage separate and apart from the limits of
     coverage on the Subaru.

Bird, 165 P.3d at 346.


                                   - 11 -
J-A32006-15


     Importantly, Bird also provided the entire after acquired vehicle

clause.

     Newly Acquired Car—means a replacement car or an additional
     car.

     Replacement Car—means a car purchased by or leased to you or
     your spouse to replace your car. This policy will only provide
     coverage for the replacement car if you or your spouse:

          1. tell us about it within 30 days after its delivery to you or
          your spouse; and

          2. pay us any added amount due.

     Additional Car—means an added car purchased by or leased to
     you or your spouse. This policy will only provide coverage for the
     additional car if:

          1. it is a private passenger car and we insure all other
          private passenger cars; or

          2. it is other than a private passenger [car ] and we insure
          all cars owned or leased by you or your spouse on the date
          of its delivery to you or your spouse.

     This policy provides coverage for the additional car only until the
     earlier of:

          1. 12:01 A.M. Standard Time at the address shown on the
          declarations page on the 31st day after the delivery of the
          car to you or your spouse; or

          2. the effective date and time of a policy issued by us or
          any other company that describes the car on its
          declarations page.

     You or your spouse may apply for a policy that will
     provide coverage beyond the 30th day for the additional
     car. Such policy will be issued only if both you and the
     vehicle are eligible for coverage at the time of application.

Id. at 346-47 (emphasis added).




                                      - 12 -
J-A32006-15


       Because the accident occurred within the 30-day period during which

both vehicles were covered by the existing policy, the question before the

New Mexico court was, while the two vehicles were simultaneously insured

under the same policy, did the policy provide separate coverage and limits

for the two vehicles or a single limit.6

       In Bird, the after acquired vehicle clause required the insured to

“apply for a policy that will provide coverage beyond the 30 th day for the

additional car.” This clause requires the insured to obtain a different policy

to provide continuing insurance for the additional car. A close examination

of the Bird policy demonstrates there is no provision for extending coverage

upon the purchase of an additional car. The policy provides the insured with

a 30-day grace period of coverage, after which the insured must procure

new coverage.       This interpretation of the Bird policy is supported by dicta

from both Bird and Sackett II. Specifically,

       Moreover, a reasonable insured who is told that a different
       policy must be obtained for the Jeep after thirty days, in order
       to continue the coverage…

Bird, 165 P.3d at 350 (emphasis added).

       Further,

____________________________________________


6
  Both the trial court and appellate court in Bird determined the language of
the after acquired vehicle clause provided separate coverage for each
vehicle, thereby allowing Bird’s parents to obtain both liability and UM
coverage from the same policy.




                                          - 13 -
J-A32006-15


     For example, in Bird v. State Farm Mutual Automobile
     Insurance Company, 142 N.M. 346, 165 P.3d. 343 (2007), the
     court reviewed a policy containing an after-acquired vehicle
     clause that extended coverage to new vehicles only until the
     thirty-first day after acquisition, thus requiring insureds to
     apply for a new policy to acquire coverage thereafter.

Sackett II, 940 A.2d at 333 (emphasis added).

     Accordingly, the finite nature of the Bird after acquired vehicle clause

is not the 30-day grace period, rather, it is the fact that under Bird, the

insured is required to purchase a different policy at the end of the 30-day

period.

     This interpretation is also supported by the holding in Sackett II. Our

Supreme Court accepted the Insurance Commission’s position that adding a

vehicle pursuant to the after acquired vehicle clause does not represent the

purchase of new insurance.     Our Supreme Court also recognized that a

timely notice requirement (the 30-day clause in the Toner policy) existed in

every Pennsylvania policy. If the finite nature of the after acquired vehicle

clause was determined solely by the existence of a 30-day clause, then

every automobile insurance policy would be finite.    If every Pennsylvania

automobile insurance policy is finite, the first sentence of the holding in

Sackett II,

     We hold that the extension of coverage under an after-acquired-
     vehicle provision to a vehicle added to a pre-existing multi-
     vehicle policy is not a new purchase of coverage for purposes of
     Section 17378(c), and thus, does not trigger an obligation on the
     part of an insurer to obtain new or supplemental UM/UIM
     stacking waivers.


                                   - 14 -
J-A32006-15


Sackett II, 940 A.2d at 334, would be meaningless. A finite after acquired

vehicle clause is the exception to the general rule; therefore, there must be

an additional condition for the Bird exception to apply.        That additional

condition is the requirement that at the end of the 30-day period, the

insured must purchase new coverage.

      The relevant clause in The Travelers’ policy provides the definition of a

covered auto as, in relevant part of paragraph J:

      2. Any of the following types of vehicle on the date you become
      the owner:

         a. a private passenger auto; or

         b. a pickup or van.

      This provision (J.2) applies only if:

         a. you acquire the vehicle during the policy period,

         b. you ask us to insure it within 30 days after you become
         the owner.

The Travelers Policy, Definitions, J.2.    This clause contains no requirement

the insured purchase a different policy.       Rather, the 30-day limit is the

timely notice requirement our Supreme Court recognized existed in all

Pennsylvania automobile insurance policies.       Because the Bird exception

does not apply, The Travelers was not required to provide Toner with either

new or supplemental waiver of UM/UIM stacking forms.

      Although we have resolved this matter by examining the Bird

exception, Sackett II also references Satterfield v. Erie Insurance


                                     - 15 -
J-A32006-15


Property and Casualty, 618 S.E.2d 483 (W.Va. 2005). In the interest of

full analysis, we will discuss this case.

       While Satterfield was referenced by our Supreme Court in Sackett

II, only Bird was part of the holding.             Nonetheless, Satterfield provided

our Supreme Court with another form of after acquired vehicle clause,

namely continuous coverage, that was used to contrast the finite Bird

clause.

       The Bird clause was not defined as finite solely by the 30-day timely

notice requirement.        The Satterfield continuous coverage clause is not

defined by a lack of a timely notice requirement.7             Although Satterfield

does not mention the grace period, we must assume that such period was

contained in the policy.          As noted in Sackett II, the timely notice

requirement is found in every Pennsylvania policy, and with good reason.

The after acquired vehicle clause provides initial coverage without notice. If

there were no timely notification requirements, the policy would provide

unlimited coverage for a newly acquired vehicle without being rated by the

insurer. Accordingly, we believe that the Satterfield policy contained some

form of timely notice requirement. We note that the accident in Satterfield

occurred within 30 days of acquiring the new car.

____________________________________________


7
  To be clear, the grace period of coverage is defined by the timely notice
requirement. If the insurance policy gives the insured 30 days to notify the
carrier, the insured has a 30-day grace period.



                                          - 16 -
J-A32006-15


      Rather, the continuous nature of the coverage addressed the existence

of other collectible insurance.    In Satterfield, the Williamsons had both

family automobile insurance coverage and commercial automobile coverage.

The Williamsons purchased a new car, a Pontiac Grand Am.           The car was

listed on the family automobile insurance policy. Nonetheless, the car still fit

the definition of an after acquired vehicle pursuant to the commercial

automobile insurance policy. Satterfield was a passenger in the Grand Am

when it was involved in a single vehicle accident, causing Satterfield serious

injury.   While the family automobile insurance policy paid Satterfield the

liability limits of that policy, Satterfield sought additional liability coverage

from the commercial policy. The trial court denied Satterfield relief on the

basis that once the Grand Am was listed on the family policy, it was no

longer insured as an after acquired vehicle on the commercial policy. The

appellate court disagreed.        The after acquired vehicle clause in the

commercial policy did not exclude coverage based on other collectible

insurance (the family policy).    Because the car still fit the definition of an

after acquired vehicle, and no exclusion for other collectible insurance

existed, Satterfield was entitled to collect liability coverage for the Grand Am

from the commercial policy as well; the Erie commercial automobile

insurance policy provided continuous coverage in the face of other collectible

insurance. The Satterfield situation is not relevant to the instant analysis.




                                     - 17 -
J-A32006-15


       The Sackett III decision was decided upon the fact that the newly

purchased vehicle was actually added to the existing policy by means of an

“corrected declarations/endorsement page”, see Sackett III, 4 A.3d at

638, and not via the after acquired vehicle clause. Instantly, the trial court

determined the after acquired vehicle clause was at issue, not an

endorsement. Accordingly, we need not analyze Sackett III.8

       In light of the above discussion, we discern no error in the trial court’s

grant of summary judgment in favor of The Travelers.

       Order affirmed.

       Judge Stabile joins this opinion.

       Judge Shogan files a dissenting opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2016



____________________________________________


8
  The Sackett III decision did not define what it meant by adding the
vehicle to the existing policy via a “corrected declarations/endorsement
page.” We suspect endorsement versus after acquired vehicle clause may
be a difference without a distinction.   If an insured obtains coverage
contemporaneously with the purchase of a vehicle, the after acquired vehicle
grace period is not implicated.



                                          - 18 -